Citation Nr: 0639400	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
right foot drop, as result of Department of Veterans Affairs 
(VA) surgical and medical treatment and hospital care in 
January-February 1998.  

REPRESENTATION

Appellant represented by:	Carol H. Anderson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had active naval service from September 1962 to 
July 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the VA Regional 
Office (RO) in New Orleans, Louisiana.  

In a decision-remand dated in August 2005, the Board remanded 
the issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The case was returned to the Board in September 
2006.


FINDINGS OF FACT

1.  VA surgical treatment of the veteran in February 1998 may 
have been the proximate cause of the current additional 
disability of neurological deficits which impair the function 
of his right lower extremity.  

2.  The proximate cause of any additional disability 
resulting from VA surgical and medical treatment and hospital 
care of the veteran in January-February 1998 was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care and medical and surgical 
treatment to the veteran or an event which was not reasonably 
foreseeable to the attending VA physicians.     


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
right foot drop, as result of VA surgical and medical 
treatment and hospital care in January-February 1998 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in November 2003 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  VA has 
obtained medical opinions addressing the medical questions in 
this case.  There is no indication in the record that 
additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

The adjudication of the veteran's claim on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than eight years that 
his appeal has been pending to submit evidence and argument 
in support of his claim, the timing of the VCAA notice 
provided to the veteran was in no way prejudicial to him.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA hospital 
care, or medical or surgical treatment, and the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, or medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
after October 1, 1997, [the VA hospitalization, surgery, and 
medical care in question having occurred in 1998], the  
amendments to the law apply.  

Effective September 2, 2004, 38 C.F.R. § 3.361, pertaining to 
benefits under 38 U.S.C.A. § 1151, was promulgated for claims 
filed on or after October 1, 1997.  See 69 Fed. Reg. 46,433 
(August 3, 2004).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately.  38 C.F.R. § 
3.361(b).

Claims based on additional disability due to hospital care or 
medical or surgical treatment must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability does not establish cause.  
Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care or  medical or 
surgical treatment.  38 C.F.R. § 3.361(c).

The proximate cause of disability is the action or event 
which directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused a 
veteran's additional disability, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  Whether the proximate cause of a veteran's 
additional disability was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d). 

The most probative evidence on a question of whether VA-
provided hospital care or medical treatment received by an 
individual was the proximate cause of additional disability 
is competent medical evidence.  Competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2006).  Likewise, the most probative evidence on the 
question of whether the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care or medical or surgical 
treatment and on the question of whether the proximate cause 
of any additional disability was an event which was not 
reasonably foreseeable would be competent medical evidence.

In this case, the record reveals that, in January 1998, the 
veteran was admitted to a VA Medical Center (VAMC) with a 
longstanding history of low back pain, with radiculopathy to 
both lower extremities.  He had made a request to the 
orthopedic surgery service of the VAMC for surgery to attempt 
to relieve his low back pain.  His executed informed consent 
to VA spinal surgery included the risk of injury to nerves.  

In late January 1998, as an inpatient at the VAMC, the 
veteran underwent the surgical procedure of L2-3 
decompression with removal of bilateral facets, bilateral 
lamina, at both levels as well as spinous processes.  
"Decompression" is a surgical operation for relief of 
pressure in a body compartment.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) 432 (28th ed., 1994).  A 
"facet" is a small plane surface on a hard body, as on a 
bone.  The "lamina arcus vertebrae" is either of the broad 
plates of bone flaring out from the pedicles of the vertebral 
arches and fusing together at midline to complete the dorsal 
part of the arch and provide a base for the spinous process.  
A "spinous process" is a slender, more or less sharp-
pointed projection; see spina.  "Spina" means a spine; a 
thornlike process or projection.  See Dorland's at 600, 896, 
1355, 1557.  The surgery included large, or wide, 
decompression of the L2-3 region as well as pedicle screw 
fixation of the L2-3 junction; the decompression of the L2-3 
level was stabilized using pedicle screws.  A "pedicle 
screw" is a screw which goes into the pedicle of a vertebral 
arch, often in the lumbar region, used in various types of 
instrumentation.  A "pedicle" is a footlike, stemlike, or 
narrow basal part or structure.  See Dorland's at 1247, 1499.  

During the back operation, the veteran sustained a dural 
tear, which was repaired without difficulty.  "Dural" means 
pertaining to the "dura mater", which is the outermost, 
toughest, and most fibrous of the three membranes (meninges) 
covering the brain and spinal cord.  See Dorland's at 512.  
Post-operatively, the veteran was instructed to lie in bed in 
a flat, supine, position for 48 hours in order to prevent any 
leak of cerebrospinal fluid, and he did so.  There is no 
competent medical evidence of record showing the veteran to 
have any current disability related to the dural tear during 
VA back surgery in January 1998.  

On post-operative day three, the veteran developed right foot 
drop.  "Foot drop" is dropping of the foot from a peroneal 
or tibial nerve lesion which causes paralysis of the anterior 
muscles of the leg.  See Dorland's at 648.  An orthopedic 
specialist was consulted.  He found that the foot drop the 
veteran was having post-operatively was likely secondary to 
peripheral neuropathy which was due to compression of the 
peroneal nerve, post-operatively, and he recommended steroid 
therapy for seven days, which was done.

A VA physician who reviewed the veteran's VA medical 
treatment records and conducted a clinical examination of the 
veteran in May 2006 found that the veteran still has right 
foot drop, and he diagnosed right foot drop, postoperative.

Two days before his anticipated hospital discharge in early 
February 1998 from the VAMC, the veteran was referred to a 
clinical event manager for evaluation of a need for 
rehabilitation services, and a finding was made at that time 
that he had cauda equina syndrome.  "Cauda equina syndrome" 
consists of dull, aching pain of the perineum, bladder, and 
sacrum, generally radiating in a sciatic fashion, with 
associated paresthesias and areflexic paralysis, due to 
compression of spinal nerve roots.  "Areflexia" is the 
absence of reflexes.  See Dorland's at 118, 1626.      

At discharge from a post-surgical ward of the VAMC in 
February 1998, the veteran was transferred to a transitional 
care unit (TCU) of the VAMC for rehabilitation.  At discharge 
from the TCU and from the VAMC in late April 1998, the 
veteran was independent in all activities of daily living and 
he could ambulate 100 feet with Canadian crutches.  For 
greater distances, he required a wheelchair.  

On the same day in April 1998 on which he was discharged from 
the VAMC, the veteran was afforded a VA general medical 
examination.  The examining VA physician reported that a 
neurological examination of the veteran was unremarkable 
except for decreased soft touch on the dorsum of his right 
foot.  

At a VA neurosurgery clinic in December 1998, a VA 
neurologist noted that the veteran's cauda equine syndrome 
had, unfortunately, been, at least by history, progressive in 
nature rather than stable, as had been expected.  

In April 2002, a VA family practice physician reviewed the 
veteran's VA medical treatment records, including the records 
of surgery and follow-up care in 1998, and he then consulted 
with specialists in orthopedic surgery and neurosurgery.  The 
reviewing VA physician reported that injury to the cauda 
equina nerve roots may cause foot drop and paralysis and that 
this may have happened in the appellant's case.  

In June 2003, the VA staff physician who had performed the 
review of the veteran's VAMC chart stated that foot drop is a 
recognized risk of spinal surgery. 

Pursuant to 38 C.F.R. § 3.328 and at the Board's request, in 
June 2004, a physician who is a professor of neurosurgery at 
a medical school reviewed the pertinent medical records in 
the veteran's claims file and provided an independent medical 
expert (IME) opinion.  The IME found that the veteran's 
neurologic deficits of permanent foot drop on the right side, 
persistent neurogenic bowel and bladder, and chronic 
neurogenic pain were likely present immediately 
postoperatively and are all consistent with cauda equine 
syndrome, which is a recognized complication of lumbar 
decompression and stabilization and could have resulted from 
the veteran's VA surgery.  The IME reported, however, that 
the VA surgical treatment of the veteran in February 1998 
appeared to him to have been performed competently.  He did 
not find any lack of proper skill, error in judgment, or 
other fault on the part of the VA surgeon or surgical team.     

The VA physician who conducted the VA examination and records 
review in May 2006 reported that the veteran's VA spinal 
surgery in February 1998 had been for spinal stenosis.  
"Stenosis" is narrowing or stricture of a duct or canal.  
See Dorland's at 1576.  The spinal disability diagnosed was 
degenerative disc disease of the lumbar spine, with 
radiculopathy, status post laminectomy and fusion at L2-3.  
The reviewing and examining VA physician found that the 
veteran had right lower extremity weakness secondary to 
chronic radiculopathy which pre-existed his VA back surgery, 
sexual dysfunction which also pre-existed the VA back 
surgery, and that his new complaint of upper extremity 
tremors was not related to the VA back surgery in 1998.  As 
noted above, the examining VA physician diagnosed the veteran 
in May 2006 with "post-operative" right foot drop.  

The record in the appellant's case thus shows that the VA 
surgical treatment which he received in February 1998 at his 
request and with his informed consent may have been the 
proximate cause of some current neurological deficits which 
adversely affect the function of his right lower extremity 
but that there is no competent or credible evidence of record 
demonstrating that the proximate cause of any such additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care and medical and 
surgical treatment to the veteran in 1998 or that the 
proximate cause of any such additional disability was an 
event which was not reasonably foreseeable to the attending 
VA physicians.  As a layman without medical training or 
expertise, the appellant is not qualified to provide a 
medical opinion on the question of whether the surgical and 
medical treatment and hospital care which he received at a VA 
medical facility in January-February 1998 involved 
negligence, error in judgment, or other fault, and so his 
stated opinion on that question has no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

There is no basis in law or in fact for allowance of 
compensation under the provisions of 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361 for additional disability/disabilities as a 
result of VA surgical and medical treatment and hospital care 
of the appellant in January-February 1998, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2006).       

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
right foot drop, as result of VA surgical and medical 
treatment and hospital care in January-February 1998 is 
denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


